317 F. Supp. 2d 397 (2004)
Carolyn J. BLITZ, individually and as co-executrix of the estate of of William L. Sonn, deceased, Plaintiff,
v.
AAR CORP. and AAR Distribution, Defendant.
No. 04 Civ. 2862(VM).
United States District Court, S.D. New York.
April 30, 2004.
David Beekman, Kreindler & Kreindler, New York City, for Plaintiff.
Alison L. McKay, The Law Offices of Paul A. Lange, New York City, Alison L. McKay, The Law Office of Paul A. Lange, Stratford, CT, for Defendant.

DECISION AND ORDER
MARRERO, District Judge.
In reviewing the complaint and Notice of Removal filed in this matter the Court noted that plaintiff ("Plaintiff") asserts that she is a resident of New York, New York; that defendant AAR Corp. ("AAR") is a Delaware corporation with its principal place of business in Illinois and that defendant AAR Distribution is an Illinois corporation with its principal place of business in Illinois. The complaint indicates that the events giving rise to the underlying action occurred at the Teterboro Airport, New Jersey. Because it appears that all or most of the material events, documents and other evidence, persons and potential witnesses related to this action are located in the District of New Jersey, the Court, by Order dated April 22, 2004, directed Plaintiff to show cause why this matter should not be transferred to the District of New Jersey pursuant to 28 U.S.C. § 1404(a).
In response, Plaintiff, by letters dated April 26 and 27, 2004, informed the Court of another indispensable party, Myers Aero Service, Inc. ("Myers") that Plaintiff seeks to name as an additional defendant. Because Myers is a New York corporation with a principal business in New York, Plaintiff maintains that when *398 Myers is joined to the action the case would lack complete diversity and thus the Court would have no subject matter jurisdiction. Consequently, Plaintiff objects to transfer of the action to the District of New Jersey and requests instead that the matter be remanded to the New York State court from which it was removed to this Court by defendant AAR Corp. ("AAR").
By letter dated April 29, 2004, AAR agreed that because the accident here at issue occurred in New Jersey, all witnesses, airport officials and traffic controllers, fire department personnel and other persons associated with the events are located there. Consequently, AAR indicated that it would not object to transfer of the case to the District of New Jersey. AAR also objected to Plaintiff's request to amend the complaint to join Myers as a defendant, contending that such joinder solely for the purpose of destroying diversity would be fraudulent, particularly in view of a prior action Plaintiff filed against Myers in state court and there still pending arising out of the same events involved in the case at hand. (Citing Nosonowitz v. Allegheny Beverage Corp., 463 F. Supp. 162, 163 (S.D.N.Y.1978), and Pampillonia v. RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir.1998)).
Having considered the parties' submissions and the issues involved, the Court is persuaded that this case should be transferred to the District of New Jersey in the interest of justice and maximum convenience to the parties and witnesses and of the efficient management of this Court's docket. See Ayala-Branch v. Tad Telecom, Inc., 197 F. Supp. 2d 13, 15 (S.D.N.Y.2002); Summit v. U.S. Dynamics 2000 WL 502862 at *2 (S.D.N.Y.2000). The Court denies Plaintiff's request to amend the complaint, without prejudice to renewal of that motion in the transferee court.

ORDER
For the reasons discussed above, it is hereby
ORDERED that the request of plaintiff Carolyn J. Blitz for leave to file an amended complaint, and to remand this case to the state court from which it was removed, is denied, without prejudice to renewal of this request upon transfer of venue of this action as provided herein; and it is finally
ORDERED that the Clerk of Court is directed to transfer this case to the District of New Jersey pursuant to 28 U.S.C. § 1404(a), to close this case and remove it from the Court's database.
SO ORDERED.